660 S.E.2d 895 (2008)
In the Matter of WILL OF John JONES.
No. 37A08.
Supreme Court of North Carolina.
March 13, 2008.
Jason L. Hendren, Travis K. Morton, Raleigh, for Joseph McLeod.
The following order has been entered on the motion filed on the 7th day of March 2008 by Caveator for Extension of Time to File Brief:
"Motion Allowed. Caveator (Jean Jones) shall have up to and including the 7th day of April 2008 to file and serve his/her brief with this Court. By order of the Court in *896 conference this the 13th day of March 2008."